Citation Nr: 1601702	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  08-20 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for inflammatory arthritis, not including arthritis of the knees.

2.  Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1967 to December 1970 and from August 1994 to February 1995.  He had additional Air National Guard service from June 1978 to June 1996, with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2010, in support of these claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of that hearing is of record.  

The Board denied these claims in July 2014, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Veteran's Court/CAVC).  In June 2015, the Court issued an Order granting a Joint Motion for Partial Remand vacating, in part, the Board's July 2014 decision denying these claims.  The Court since has returned these claims to the Board for necessary further development, and the Board, in turn, is remanding them to the Agency of Original Jurisdiction (AOJ).

Still additional claims of entitlement to service connection for posttraumatic stress disorder (PTSD), hearing loss, tinnitus, hypertension, and upper extremity radiculopathy and for higher (i.e., increased) ratings for right and left knee osteoarthritis, degenerative disc disease of the lumbar spine, and right and left lower extremity radiculopathy were raised in November 2014, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these additional claims, so is referring them to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

As already alluded to, more development is required in this case as concerning the claims for service connection for inflammatory arthritis (that is, excluding the osteoarthritis in the knees that already has been determined service connected) and for the additionally claimed skin condition.  The June 2015 Joint Motion for Partial Remand found VA medical opinions dated in November 2011 and April 2013 inadequate for decision purposes.  Specifically, it was noted the opinions were not supported by adequate rationale and failed to address reports dated in November 1970 upon separation examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, even if not statutorily obligated to, it must ensure the examination or opinion is adequate, else, notify the Veteran why an adequate examination or opinion cannot be provided.).  Consequently, the Veteran must be reexamined so the necessary supplemental medical comment may be provided.  38 C.F.R. § 4.2.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  First clarify whether there are any additional records needing to be obtained concerning evaluation or treatment of the Veteran's claimed inflammatory arthritis and skin disabilities.  If there are, obtain these additional records and associate them with the file so they may be considered in this appeal.  The amount of effort needed to be expended in obtaining any identified records depends on who has custody of them.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  Also document all efforts to obtain identified records and appropriately notify the Veteran if unable to obtain records he identifies as potentially relevant.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule the Veteran for another VA compensation examination for his claimed inflammatory arthritis, not including the osteoarthritis of his knees.  The record, including a complete copy of this remand and the Court-granted Joint Motion for Partial Remand, must be made available to the examiner for review, and the examiner must indicate in the examination report that the record was reviewed in conjunction with the examination, including for the history of this claimed disability.

All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran regarding this disability.  Following completion of the examination and review of the claims file, the following must be addressed:

The likelihood (likely, as likely as not, or unlikely) the Veteran has inflammatory arthritis, that is, not including the osteoarthritis affecting his knees.

If confirmed the Veteran has inflammatory arthritis involving some area of his body other than his knees, then also indicate the likelihood (likely, as likely as not, or unlikely) this arthritis is the result of his military service.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

It is most essential the examiner discuss the underlying medical rationale of the opinion, regardless of whether it is favorable or unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions.

3.  Also schedule the Veteran for another VA compensation examination for his claimed skin condition.  The record, including a complete copy of this remand and the Court-granted Joint Motion for Partial Remand, must be made available to the examiner, and the examiner must indicate in the examination report that the record was reviewed in conjunction with the examination, including for the history of this claimed condition.

All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran regarding this disability.  Following completion of the examination and review of the claims file, the following must be addressed:

The likelihood (likely, as likely as not, or unlikely) the Veteran has a skin condition because of his service.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

It is most essential the examiner discuss the underlying medical rationale of the opinion, regardless of whether it is favorable or unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions.

4.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him and his representative opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

